ORIGINAL                                                                                    08/20/2020


             IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 20-0396


                                           DA 20-0396


 MONTANA DEMOCRATIC PARTY and
 TAYLOR BLOSSOM,RYAN FILZ,
                                                                            FILED
 MADELEINE NEUMEYER,and REBECCA                                             AUG 2 0 2020
 WEED,individual electors,                                                Bovven Greenvvood
                                                                        Clerk of Supreme Court
                                                                           State of Montana

               Plaintiffs and Appellees,
        v.                                                           ORDER

  STATE OF MONTANA,by and through its
  SECRETARY OF STATE,COREY
  STAPLETON,

               Defendant and Appellant.



        On August 7, 2020, the State of Montana, by and through its Secretary of State
 Corey Stapleton, appealed from Findings of Fact, Conclusions of Law, and Order issued
 that same day by the First Judicial District Court, Lewis and Clark County, in its Cause
 No. DDV-2020-856. After expedited briefing, this Court issued an Order affirming the
 District Court on August 19, 2020. The District Court's rulings and this Court's
 affirmation of such resulted in the removal of the Montana Green Party candidates from
 the State's election ballots for the 2020 general election.
        The Secretary has moved for a stay ofthis Court's Order. He asserts that he intends
 to petition the United States Supreme Court for certiorari and argues that judicial review
 will be frustrated if the matter is not stayed as the Secretary must certify the 2020 general
 election ballots today, August 20,2020. The Secretary maintains that the candidates cannot
 be added to the ballot at a later date should he prevail on appeal, but the candidates could
 be marked out or covered up if this Court's determination is ultimately upheld.
        The Secretary offers no legal authority for a motion to stay an order of this Court
 because the party intends to petition the United States Supreme Court for certiorari. The
Secretary cites generally to Billings High Sch. Dist. No. 2 v. Billings Gazette, 2006 MT
329, 335 Mont. 94, 149 P.3d 565, in which this Court held that Appellants' appeal to this
Court was mooted by their failure to move the district court to stay execution ofits decision,
but the procedure for staying a district court ruling pending appeal to this Court, set forth
in M.R. App. P. 22, is inapplicable to the present matter.
       IT IS THEREFORE ORDERED that Appellant's motion for stay is DENIED.
       The Clerk is directed to provide immediate notice of this Order to all counsel of
record.
       DATED this           day of August 2020.




                                                                   Justices




                                              2